Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a humidifying apparatus” in claim 1, line 2, interpreted as an apparatus including air passages, an air-flow generator, and a body part engaging the liquid-retaining apparatus as taught in claim 1, container, and an electrostatic atomization apparatus as taught in ¶ 7 and equivalents thereof.  
“filter-holding part” in claim 5, line 3, interpreted as protrusions from the partition which may parallelly engage the filter as taught in ¶ 61 and fig. 7 and equivalents thereof.
“a first opening/closing mechanism” and “a second opening/closing mechanism” in claim 8, lines 5 and 12, respectively, interpreted as lids biased by springs to block the ventilation holes as taught in ¶ 77 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is further noted that “a liquid-retaining device” as taught in line 1 of claim 1 and “a first ventilation part” and “a second ventilation part” in lines 5 and 8 of the same claim have not been interpreted under 35 U.S.C. 112(f).  Each of these recitations includes the generic placeholder term “device” or “part” coupled with the functional language “liquid-retaining” or “ventilation”, but claim 1 includes sufficient teachings of structure to perform the claimed functions.  Specifically the device body capable of accommodating a liquid and the partition wall dividing the interior of the device body which are sufficient to perform the recited function of “liquid-retaining” in the “liquid retaining device” and the holes allowing the passage of air are sufficient to perform the function of “ventilation”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 teaches in lines 8-10 a “second ventilation part” including a second hole “configured to lead out the air part”.  The “air part” of this claim lacks antecedent basis as no “air part” is taught previously in claim 1 and it thus cannot be positively ascertained what structures or features are required of this element and the scope of the claim is thus rendered indefinite.  Further, it is not clear how the second hole is to “lead out” this part.  For these reasons, the scope of claim 1 cannot be positively ascertained and the claim is just rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the second hole has been interpreted as being configured “to let out air” rather than “to lead out the air part” in contrast to the function of the first hole “to introduce air” taught in line 7.
Claims 2-9 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    624
    516
    media_image1.png
    Greyscale

Claims 1-5, 7, 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2015/14588 to Hirai et al. in view of US Publication No. 2016/0305675 to Terlson et al.  All citations of specific paragraphs of Hirai refer to the English translation provided herewith rather than to the Japanese language original.

    PNG
    media_image2.png
    426
    352
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    320
    366
    media_image3.png
    Greyscale

Hirai teaches limitations from claim 1 in figs. 4, 6, and 10, shown above, a liquid-retaining device… comprising: 
a device body (housing 10) capable of accommodating a liquid (particularly within the water storage unit 12); 
a first ventilation part including a first hole (the hole in the casing part 10a) passing through a wall surface of the device body (10), the first hole configured to introduce air (the air flowing as described in ¶ 22); 
a second ventilation part including a second hole (the hole in the casing part 10b) passing through the wall surface of the device body (10), the second hole configured to [let out air] (the air flowing as described in ¶ 22);
a partition part (the walls of water storage part 12) dividing an interior of the device body into a first region (inside the part 12) and a second region (outside the part 12), the first region being a region for accommodating the liquid (water in the water storage part 12), the second region being a region to form an air flow path (including the humidifier plates 20) between the first ventilation part and the second ventilation part (as shown in figs. 4 and 6); and 
a humidifying filter (the diffusion member 30) arranged so as to extend from the first region to the second region as shown in figs. 6 and 10, carrying water from the storage container 12 to the humidifier plates 20 as taught in ¶¶ 20-22).

    PNG
    media_image4.png
    600
    481
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    677
    469
    media_image5.png
    Greyscale

Hirai does not teach the humidifier of his invention being arranged to detachably attach to a further humidifying apparatus through the first and second ventilation parts and the holes thereof.  Terlson teaches in figs. 1 and 2, shown above, and in ¶¶ 76 a humidifier device (140) arranged with an airflow aperture (1058) for mounting to a supply air duct (130) of an HVAC system and a bypass aperture (1091) connecting via a bypass duct (190) to a return air duct (110) to add a humidifying feature to the HVAC system.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hirai with the mountable installation of Terlson in order to allow a supply of air from a central air handling equipment to be humidified to provide humidified air throughout a building rather than only to a single room in which the humidifier is disposed.

Hirai teaches imitations from claim 2 in figs. 6 and 10, shown above, the liquid-retaining device according to claim 1, wherein: one part (an upper part) of the humidifying filter (30) is arranged inside the first region (inside the container 12); and another part (a lower part) of the humidifying filter (30) is arranged in the air flow path inside the second region (connecting to the humidifier plates 20 in the air stream).

Hirai teaches limitations from claim 3 in figs. 4 and 6, shown above, the liquid-retaining device according to claim 1, wherein: the first ventilation part and the second ventilation part communicate with the second region (allowing air to flow therethrough as taught in ¶ 22.)

Hirai teaches limitations from claim 4 in fig. 10, shown above, the liquid-retaining device according to claim 1, wherein: the partition part has a through-hole (12a) by which the first region (inside the reservoir 12) and the second region (outside the reservoir 12) communicate and into which the humidifying filter (30) is inserted (as shown in fig. 10).

Hirai teaches limitations from claim 5 in fig. 10, shown above, the liquid-retaining device according to claim 4, wherein: the partition part has a filter-holding part (the vertical edges of the hole 12a, equivalent to the vertical protrusions of the instant specification) that protrudes from the second region toward the first region and surrounds the through-hole (as shown); and the humidifying filter (30) is inserted into the through-hole (as shown in fig. 10) so as to be closely fitted to the filter-holding part (as shown in fig. 10) (as taught in ¶ 60).
Hirai teaches limitations from claim 7 in fig. 4, shown above, the liquid-retaining device according to claim 1, wherein: each of the first ventilation part (10a) and the second ventilation part (10b) has a wall part (numbered 10c on part 10a and shown but not numbered on the part 10b) that extends toward the second region (in which the plates 20 are disposed), the wall parts configured to surround the first hole and the second hole respectively (as shown in fig. 4).

Regarding claims 9 and 10, Hirai as modified by Terlson teaches a humidifying device having a space for accommodating a liquid divided from an airflow space by a partition, the partition having an opening through which a humidifying filter passes between the liquid space and the air space as taught in claim 1, but does not teach this device comprising a body part to which this device is attached and an airflow generator as taught in claim 9 or a connection part connecting the liquid-retaining device to the humidifying device by holes introducing and leading out air from the liquid-retaining device as taught in claim 10.  Terlson teaches in figs. 1 and 10, a humidifying device coupled to an HVAC system and attached to the body of a duct (130) thereof and including an air-handling fan (taught in ¶ 29 but not shown) as taught in claim 9, and teaches openings in the ducts (110 and 130) corresponding to the openings of the humidifier (1091 and 1058, respectively) to connect the humidifying device to the HVAC equipment as taught in claim 10.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hirai with the mountable installation of Terlson in order to allow a supply of air from a central air handling equipment to be humidified to provide humidified air throughout a building rather than only to a single room in which the humidifier is disposed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai and Terlson as applied to claim 1 above, and further in view of US Patent No. 3,276,754 to Skerritt.

    PNG
    media_image6.png
    284
    387
    media_image6.png
    Greyscale

Regarding claim 6, Hirai as modified by Terlson teaches a humidifying device having a space for accommodating a liquid divided from an airflow space by a partition, the partition having an opening through which a humidifying filter passes between the liquid space and the air space.  Hirai does not teach the bottom of the partition being inclined from the airflow space toward the water space.  Skerritt teaches a humidifying device including a plurality of evaporating plates (12) which extend from an air space into a water-containing space (pan 20) and further teaches the elements which support these plates (holders 10) being arranged with an incline between the air space and the water space as shown in fig. 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hirai with the arrangement of Skerritt to improve the stability with which the plates are mounted, improving the structural stability and reliability of the system as a whole.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai and Terlson as applied to claim 1 above, and further in view of US Publication No. 2007/0157928 A1 to Pujol et al.

    PNG
    media_image7.png
    320
    451
    media_image7.png
    Greyscale

Regarding claim 8, Hirai as modified by Terlson teaches a humidifying device having a space for accommodating a liquid divided from an airflow space by a partition, the partition having an opening through which a humidifying filter passes between the liquid space and the air space.  Neither Hirai nor Terlson teaches the openings of the humidifier each including a lid and an opening-closing device for opening the respective ports when the device is installed and closing theme when the device is removed.  Pujol teaches in fig. 1, shown above, a humidifying device having a fluid holding chamber 46 with a port (64) provided with an opening and closing valve including a lid (valve element 82) and a counterweight (88) equivalent to the spring element of the instant specification for biasing the lid to close when the system is not connected for use and open when it is connected for use.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the two ports of Hirai with the connection valve design taught by Pujol in order to seal off the interior of the device when it is not correctly installed for use preventing improper operation and prevent damage or contamination through the ports while the system is not in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        19 May 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763